DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Mathews, Jr et al. (US 4,322,104).

Regarding claim 1, Mathews, Jr et al. discloses A door security assembly comprising: 
a blockade device (10; Mathews, Jr et al. ) having an element configured to be insertable into a gap defined by a door and a crash bar engaged thereto; and 
a pair of fasteners(24, 26; Mathews, Jr et al. )  engaged to the blockade device, each fastener being configured for selectively engaging the crash bar such the blockade device is reversibly engaged to the crash bar with the element positioned in the gap, wherein the blockade device is configured for preventing actuation of the crash bar such that the door cannot be opened.

Regarding claim 2, Mathews, Jr et al. discloses The door security assembly of claim 1, wherein the blockade device comprises a plate (20; Mathews, Jr et al.) having a cutout (Note: Cut out is taken as the space between) extending into a lower edge thereof, wherein the cutout is configured for insertion of the crash bar (16; Mathews, Jr et al.) such that the plate is inserted into the gap (Fig. 2, 3; Mathews, Jr et al. ).

    PNG
    media_image1.png
    229
    322
    media_image1.png
    Greyscale

Figure taken from Mathews, Jr et al. (US 4,322,104)


Regarding claim 4, Mathews, Jr et al. discloses The door security assembly of claim 2, wherein the cutout is biased (24,26 bent elements deflected when installed on panic bar(160; Mathews, Jr et al.) toward one of opposed ends of the plate.

Regarding claim 5, Mathews, Jr et al. discloses The door security assembly of claim 2, wherein the fastener comprises a clip (24, 26; Mathews, Jr et al.) hingedly (deflected when engaged with panic bar)engaged to and extending transversely from the plate proximate to the lower edge of the plate(20; Mathews, Jr et al. )  and a respective 

Regarding claim 8, Mathews, Jr et al. discloses A door and door security assembly combination comprising: 
a door (11; Mathews, Jr et al. ) and a crash bar (16; Mathews, Jr et al. ) engaged thereto such that the door and the crash bar define a gap (Fig.3  between 16 and door face; Mathews, Jr et al. ); 
a blockade device(10; Mathews, Jr et al. ) having an element (20; Mathews, Jr et al. ) positioned for selectively inserting into the gap; and 
a pair of fasteners (24,26; Mathews, Jr et al. ) engaged to the blockade device, each fastener being configured for selectively engaging the crash bar(Fig.2; Mathews, Jr et al. )  such the blockade device is reversibly engaged to the crash bar with the element positioned in the gap, such that the blockade device prevents actuation of the crash bar such that the door cannot be opened(c.1, l.20-21; Mathews, Jr et al. ).

Regarding claim 9, Mathews, Jr et al. discloses The door and door security assembly combination of claim 8, wherein the blockade device comprises a plate (20; Mathews, Jr 


Regarding claim 11, Mathews, Jr et al. discloses The door and door security assembly combination of claim 9, wherein the cutout (annotated, Fig. 3 Mathews, Jr et al.)  is biased bent elements (deflected 24,26; Mathews, Jr et al.) toward one of opposed ends of the plate.

Regarding claim 12, Mathews, Jr et al. discloses The door and door security assembly combination of claim 9, wherein the fastener comprises a clip (24, 26; Mathews, Jr et al.)  hingedly engaged to and extending transversely from the plate proximate to the lower edge of the plate(20; Mathews, Jr et al.) and a respective opposed side (Annotated Figure 4; Mathews, Jr et al.) of the cutout, the clip being resilient such that the clip is positioned for hinging toward the respective opposed side of the cutout as the plate is positioned over the crash bar (16; Mathews, Jr et al. ), such that the clip is positioned for rebounding when the crash bar is fully inserted into the cutout, such that the clip engages a lower face (surface of 16; Mathews, Jr et al. ) of the crash bar for fixedly engaging the plate to the crash bar within the gap, such that the plate is positioned for preventing actuation of the crash bar such that the door cannot be opened.

    PNG
    media_image2.png
    188
    282
    media_image2.png
    Greyscale

Figure taken from Mathews, Jr et al. (US 4,322,104)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathews, Jr et al. (US 4,322,104).

Regarding claim 3 and 10, Mathews, Jr et al. discloses The door security assembly of claim 2, wherein the plate is sized for a door jamb (Fig.2; Mathews, Jr et al.) of a doorway in which the door is positioned (is capable of position past door; Mathews, Jr et al. ), wherein the plate is configured for engaging the at least one door jamb for resisting opening of the door.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to merely place an element extending past the door jamb, since it has been held that rearranging parts of an invention involves only routine skill in the art.


Allowable Subject Matter
Claims 6, 7, 13, 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claimed structure is not present in best art, there is no motivation to make modification without improper hindsight and potentially destroying the primary reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675